Title: To James Madison from Daniel Hughes, 3 January 1816
From: Hughes, Daniel
To: Madison, James


                    
                        
                            Sir
                        
                        
                            City of Washington
                            January 3rd. 1816
                        
                    
                    I have served my Country for Seventeen years as a soldier, fourteen of That time has been passed on the Water⟨s⟩ of Missouri and Mississippi, all commands in the interior west of those Waters I was ordered on & executed Them with Zeal and fidellity. The late organization of the Peace Establishment has left me to chalk out a new life and I must assure your Excellency it is truely a new one to me.
                    I have been attending the Heads of Department to obtain some

appointment, I have been unfortunate in two, a third has offered on[e] which I am well disposed to rest if by your Goodness I can be permitted to Hold the same.
                    The decease of Mr. Thomas Gale leaves the Indian Agency of Natchitochis Vacant, this appointment I have offered myself before the Honble. Secretary of War as a Candidate for supported in my application by General Andrew Jackson, the Honble. James Brown, E. Fromentine, Henry Clay, and T. Bolden Robinson, of Congress, ⟨&⟩ His Excellency Governor Holmes, & General John Mason.
                    My intimate acquaintance with the different tribes of Louisiana, my familiarity with the French and Spanish language, and long residence in that latitude, added to my really necessitous condition will I hope permit me to claim your favourable attention to this my application & suffer me to thank and remain Your gratefull & Obedt Servt.
                    
                        Danl Hugheslate majr 2nd Infantry
                    
                